Citation Nr: 1438613	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus type 2, including as due to herbicide exposure.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976 including service in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with prostate cancer and type 2 diabetes mellitus. 

2.  During service the Veteran was stationed at a Royal Thai Air Force Base (RTAFB) in U-Tapao, Thailand. 

3.  Resolving all doubt in the Veteran's favor, his duty placed him frequently near the perimeter of his base.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013); M21-MR IV ii.2.C.10.q.

2.  The criteria for service connection for diabetes mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013); M21-MR IV ii.2.C.10.q.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for prostate cancer and diabetes mellitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran maintains that his current diabetes mellitus type 2 and previously treated prostate cancer are due to exposure to herbicides incurred during the Veteran's service at the RTAFB in U-Tapao, Thailand from July 1974 to June 1975.  The Veteran has offered multiple lay statements that his military occupational specialty (MOS) of weapons mechanic required him to be consistently near the base perimeter where tactical herbicides may have been used, as this was where bombs and other munitions were stored.  The Veteran has provided photographic evidence in support of his assertions.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including prostate cancer and diabetes mellitus type 2, even if there is no record of such disease during service, so long as the condition has manifested to a degree of 10 percent or more.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including U-Tapao.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR).

Service records confirm that the Veteran was stationed at U-Tapao RTAFB where herbicides were presumptively used along the base perimeter.  Resolving all doubt in the Veteran's favor, the Board finds the Veteran's report of routine exposure to areas along the perimeter of his airbase to be reasonable and consistent with his MOS, and therefore, that he was at least as likely as not exposed to herbicides during service.  As such, service connection is warranted for prostate cancer and diabetes mellitus on a presumptive basis.  38 U.S.C.A. §§ 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for prostate cancer is granted.

Service connection for diabetes mellitus type 2 is granted.




____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


